Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 1 of 25

  
      
   
  
 
 
 
 
   
    
    
   

 

Jeanne Higgins, Forest Supervisor

|daho Panhandle National Forests

3815 N Schreiber Way Pag imate
Coeur D Alene ID 83815-8363 we

(= ae oi
z : oiZ2I2Z6 ft
eam) ierrostarnesanntnee FEES
= a RETURN RECEIPT TRACKING NUMBER Postage per piece 31.600
a 9490 9119 9956 1656 6017 91 Certified Fee $3.550
oa ay Retum Receipt Fee $2.850
= me Total Postage & Fees: $8.000
a0)
=% P: ARTICLE ADDRESS TO:
ra
Sa)
(e)
ue
x ©]
lel

        

” SENDER: COMPLETE THIS SECTION _ COMPLETE THIS SECTION ON DELIVERY _

7 : * A. Signature: (11 Addressee or D0 Agent)
mena OR x A Ae
bes ye “ B. LIL Si TPL Date of Delivery

1. Article Addressed to: D,Is delivery address different from item 1? LlYes

If YES, enter delivery address below: (CNo
Jeanne Higgins, Forest Supervisor
idaho Panhandle National Forests
3815 N Schreiber Way
Coeur D Alene ID 83815-8363
3. Service Type

HI | | ll ll LAN [7] Certified Malte

9490 9118 9956 1656 6017 91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
2. Article Number (Transfer fram service label)
9414 7118 9956 1656 6017 04 |

1

|

|

 

PS Form 3814 Facsimile, July 2015 (SDC 3930) Domestic Return Receipt |
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 2 of 25

USPS Tracking’ FAQs >

Track Another Package +

Tracking Number: 9414711899561656601 704 Remove X

Your item was delivered to the front desk, reception area, or mail room at 11:11 am on March 16,
2020 in COEUR D ALENE, ID 83815.

Y Delivered

March 16, 2020 at 11:11 am
Delivered, Front Desk/Reception/Mail Room
COEUR D ALENE, ID 83815

Get Updates v

 

Text & Email Updates v

 

Tracking History “~

March 16, 2020, 11:11 am

Delivered, Front Desk/Reception/Mail Room

COEUR D ALENE, ID 83815

Your item was delivered to the front desk, reception area, or mail room at 11:11 amon March 16, 2020 in
COEUR D ALENE, ID 83815.

March 14, 2020, 9:10 am
Delivery Attempted - No Access to Delivery Location
COEUR D ALENE, ID 83815
Case 2:20-cv-00128-BLW Document 9-1

March 13, 2020, 8:09 pm
Departed USPS Regional Destination Facility
SPOKANE WA DISTRIBUTION CENTER

March 13, 2020, 1:19 pm
Arrived at USPS Regional Destination Facility
SPOKANE WA DISTRIBUTION CENTER

March 13, 2020
In Transit to Next Facility

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:47 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 3 of 25

 

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 4 of 25

OUTBOUND TRACKING NUMBER
94147118 9956 1656 7087 62

RETURN RECEIPT TRACKING NUMBER
9490 9119 9956 1656 7087 28

ARTICLE ADDRESS TO:

Ere elon =} Sere oe al

 
 

Bart M. Davis, U.S. Atterney
c/o Civil Process Clerk
United States Attorney's Office
6450 N, Mineral Drive, Suite 210
Coeur D Alene ID 83815- 4988

yda00y JIE PAlsij419D

   
 
  
  
 
   
   
   
    
   
 

Postage per piece $1.600
Certified Fee $3.650
Retum Receipt Fee $2,850
Total Postage & Fees: $8.000

 

 

Postmark
Here

 
   

 

 

oron

A. Signature: ( (1 Addressee or O Agent)

NX Mieke AAe eo

 

B. Received By: (Printed Name) C. Date of Delivery

M. MA vbw 4/ib/Z20

 

 

4. Article Addressed to:

Bart M. Davis, U.S. Attorney

c/o Civil Process Clerk

United States Attorney's Office »
6450 N. Mineral Drive, Suite =10
Coeur D Alene ID 83815-4986

i

2. Article Number (Transfer from service label)

G414 74118 9956 1656 7087 62
’ pS Form 3811 Facsimile, July 2015 (SDC 3930)

 

 

                                     

 

D.Is delivery address different from Item 1? [Yes
If YES, enter delivery address below: LONo

 

 

3. Service Type

l
|
J
|
|
|
I
|
|
|
|
{
|
}
|
L
|
[| Certified Maii® |
\
f

Domestic Return Receipt
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 5 of 25

USPS Tracking’ FAQs >

Track Another Package +

Tracking Number: 9414711899561656708762 Remove X

Your item was delivered to an individual at the address at 12:27 pm on March 16, 2020 in COEUR
D ALENE, ID 83815.

Y Delivered

March 16, 2020 at 12:27 pm
Delivered, Left with Individual
COEUR D ALENE, ID 83815

Get Updates v

 

Text & Email Updates Vv

 

Tracking History

March 16, 2020, 12:27 pm

Delivered, Left with Individual

COEUR D ALENE, ID 83815

Your item was delivered to an individual at the address at 12:27 pm on March 16, 2020 in COEUR D
ALENE, ID 83815.

March 14, 2020, 4:15 pm
Delivery Attempted - No Access to Delivery Location
COEUR D ALENE, ID 83815
Case 2:20-cv-00128-BLW Document 9-1

March 14, 2020
In Transit to Next Facility

March 13, 2020, 8:09 pm
Departed USPS Regional Destination Facility
SPOKANE WA DISTRIBUTION CENTER

March 13, 2020, 1:19 pm
Arrived at USPS Regional Destination Facility
SPOKANE WA DISTRIBUTION CENTER

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:27 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 6 of 25

 

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 7 of 25

  

OUTBOUND TRACKING NUMBER
9414 7118 9956 1656 781277

 
    
  
 
   
 
 
 

Postage per piece $1.600

ETURN RECEIPT TRACKING NUMBER :
Aeron nechey Tea ne NUNES Certified Fee §3.550
Retum Receipt Fee $2.850
Total Postage & Fees: $8.000

ARTICLE ADDRESS TO:

BdIAISS |E1SOd SN t

 

 
    
    

Chad F. Wolf, Acting Secretary
U.S. Department of Homeland Security

245 Murray Lane, SVV a ne
Washington DC 20528-1062

ydieday JILIN PElN49D
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 8 of 25

USPS Tracking’ FAQs >

Track Another Package +

Tracking Number: 9414711899561656781277 Remove X

Your item was delivered to the front desk, reception area, or mail room at 10:49 am on March 19, 2020
in WASHINGTON, DC 20528.

Y Delivered

March 19, 2020 at 10:49 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20528

Get Updates vv

 

Text & Email Updates Vv

 

Tracking History

March 19, 2020, 10:49 am

Delivered, Front Desk/Reception/Mail Room

WASHINGTON, DC 20528

Your item was delivered to the front desk, reception area, or mail room at 10:49 am on March 19, 2020 in
WASHINGTON, DC 20528.

March 19, 2020, 7:20 am
Arrived at Unit
WASHINGTON, DC 20018

March 18, 2020, 9:46 am
Departed USPS Regional Destination Facility
Case 2:20-cv-00128-BLW Document 9-1

WASHINGTON DC DISTRIBUTION CENTER

March 17, 2020
In Transit to Next Facility

March 14, 2020, 3:01 pm
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 13, 2020, 12:02 am
Departed USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:26 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 9 of 25

 

Product Information

 

See Less W

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 10 of 25

        
   

Robert Janson, Acting Asst. Commissioner
Office of Facilities & Asset Management
Office of Enterprise Services

U.S. Customs and Border Protection

1300 Pennsylvania Ave N\A
Washington DC 20229-0002

en
LN
ah ie OUTBOUND TRACKING NUMBER
= U 9414 7118 9956 1656 7675 30
o> 2 RETURN RECEIPT TRACKING NUMBER
fol te) 9490 9119 9966 1656 7675 72
lt
zl
(cp)
eo
m= ARTICLE ADDRESS TO:
Cake
2)
2
=)
om

 

 

   
 

FEES

Postage per piece $1.600
Certified Fee $3.550
Retum Receipt Fee $2.850
Total Postage & Fees: $8.000

Postmark
Here

 

4ii:\Z(20

 
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 11 of 25

USPS Tracking’ FAQs >

Track Another Package +

Tracking Number: 9414711899561656767530 Remove X

Your item was delivered to the front desk, reception area, or mail room at 10:48 am on March 19, 2020
in WASHINGTON, DC 20229.

Y Delivered

March 19, 2020 at 10:48 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20229

Get Updates vv

 

Text & Email Updates Vv

 

Tracking History

March 19, 2020, 10:48 am

Delivered, Front Desk/Reception/Mail Room

WASHINGTON, DC 20229

Your item was delivered to the front desk, reception area, or mail room at 10:48 am on March 19, 2020 in
WASHINGTON, DC 20229.

March 19, 2020, 7:13 am
Arrived at Unit
WASHINGTON, DC 20018

March 18, 2020, 9:46 am
Departed USPS Regional Destination Facility
Case 2:20-cv-00128-BLW Document 9-1

WASHINGTON DC DISTRIBUTION CENTER

March 17, 2020
In Transit to Next Facility

March 14, 2020, 3:01 pm
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 13, 2020, 12:02 am
Departed USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:25 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 12 of 25

 

Product Information

 

See Less W

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 13 of 25

     
   
  
 
 
 
   
    
    
 

OUTBOUND TRACKING NUMBER FEES
9414 7118 9956 1656 2330 92 past ; aC
ostageé per plece i
RI REC NU Fei
ae 9966 i Alas a Ses Certified Fee $3.550
Retum Receipt Fee $2.850
Total Postage & Fees: $8.000

ARTICLE ADDRESS TO:

Yo) NE om |=) ciel eo

U.S. Forest Service
1400 Independence Ave SW Postmark
Washington DC 20250-0003 ree

ydied0y JIE Pels419D |

 
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 14 of 25

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 941471 1899561656283092

Your item was delivered to the front desk, reception area, or mail room at 7:47 am on March 23, 2020 in
WASHINGTON, DC 20250.

Y Delivered

March 23, 2020 at 7:47 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20250

Get Updates vv

 

Text & Email Updates

 

Tracking History

March 23, 2020, 7:47 am

Delivered, Front Desk/Reception/Mail Room

WASHINGTON, DC 20250

Your item was delivered to the front desk, reception area, or mail room at 7:47 am on March 23, 2020 in
WASHINGTON, DC 20250.

March 21, 2020, 10:44 am
Available for Pickup
WASHINGTON, DC 20250

March 21, 2020, 8:48 am
Arrived at Unit
WASHINGTON, DC 20018
Case 2:20-cv-00128-BLW Document 9-1

March 20, 2020
In Transit to Next Facility

March 18, 2020, 2:07 pm
Departed USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 14, 2020, 3:03 pm
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 13, 2020, 12:02 am
Departed USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:12 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 15 of 25

 

Product Information

 

See Less WW

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 16 of 25

   

   

 
   
    
  
 
  
   
     
     
 

 

oc

2 w

ea 5 OUTBOUND TRACKING NUMBER FEES

= 9414 7118 9956 1656 715647 Resauemerniats —
ae eee Certified Fee $3.550
oat Retum Receipt Fee $2.850
= Total Postage & Fees: $8.000
FTW

=f

= ARTICLE ADDRESS TO:

aS

om Vicki Christiansen, Chief
ao} U.S. Forest Service

Postmark

1400 Independence Ave SW Here
Washington DC 20250-0003
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 17 of 25

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 94147118995616567 15647

Your item was delivered to the front desk, reception area, or mail room at 7:47 am on March 23, 2020 in
WASHINGTON, DC 20250.

Y Delivered

March 23, 2020 at 7:47 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20250

Get Updates vv

 

Text & Email Updates

 

Tracking History

March 23, 2020, 7:47 am

Delivered, Front Desk/Reception/Mail Room

WASHINGTON, DC 20250

Your item was delivered to the front desk, reception area, or mail room at 7:47 am on March 23, 2020 in
WASHINGTON, DC 20250.

March 21, 2020, 10:44 am
Available for Pickup
WASHINGTON, DC 20250

March 21, 2020, 8:48 am
Arrived at Unit
WASHINGTON, DC 20018
Case 2:20-cv-00128-BLW Document 9-1

March 20, 2020
In Transit to Next Facility

March 18, 2020, 2:04 pm
Departed USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 14, 2020, 3:01 pm
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 13, 2020, 12:02 am
Departed USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:21 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 18 of 25

 

Product Information

 

See Less WW

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 19 of 25

AZULIZAL
OUTBOUND TRACKING NUMBER FEES

94147118 9956 1656 5168 24
RETURN RECEIPT TRACKING NUMBER Postage per piece
9490 9119 S956 1666 6168 04 Certified Fee

Retum Receipt Fee
Total Postage & Fees:

ARTICLE ADDRESS TO:

Yo NVEs\ow |e) Sere Se

U.S. Customs and Border Protection
1300 Pennsyivania Ave NW
Washington DC 20229-0002

2)
o
=
=f
®
fo
—<
a)
v3)
6
°
au
o
eal

 
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 20 of 25

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 9414711899561656516824

Your item was delivered to the front desk, reception area, or mail room at 8:23 am on March 23, 2020 in
WASHINGTON, DC 20229.

Y Delivered

March 23, 2020 at 8:23 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20229

Get Updates vv

 

Text & Email Updates

 

Tracking History

March 23, 2020, 8:23 am

Delivered, Front Desk/Reception/Mail Room

WASHINGTON, DC 20229

Your item was delivered to the front desk, reception area, or mail room at 8:23 am on March 23, 2020 in
WASHINGTON, DC 20229.

March 21, 2020, 11:15 am
Available for Pickup
WASHINGTON, DC 20229

March 21, 2020, 8:57 am
Arrived at Unit
WASHINGTON, DC 20018
Case 2:20-cv-00128-BLW Document 9-1

March 20, 2020
In Transit to Next Facility

March 18, 2020, 2:04 pm
Departed USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 14, 2020, 3:01 pm
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 13, 2020, 12:02 am
Departed USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:14 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

Filed 04/17/20 Page 21 of 25

 

Product Information

 

See Less WW

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 22 of 25

2i\Z2120
OUTBOUND TRACKING NUMBER FEES
94147113 9956 1656 1341 96 .
Postage per piece

RETURN RECEIPT TRACKING NUMBER S
9490 9118 9966 1666 1341 46 Certified Fee

Retum Receipt Fee
Total Postage & Fees:

ARTICLE ADDRESS TO:

SNM CeTou ere cea

William Barr, Attorney General
U.S. Department of Justice
950 Pennsylvania Ave, NVV
Washington DC 20530-0001

QO
is)
a
=
oO
a
=
ot
A
i)
o
3,
TS
=e

 
‘<

Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 23 of 25

     

‘SENDER: COMPLETE THIS

SECTION.

MPLETE THIS SECTION ON DELIVERY _
A. Signature: (0 Addressee or 0 Agent)

X Bh, den

 

B. Received By: (Printed Nama) C. Date of Delivery
24 2p20

 

1. Article Addressed to:

William Barr, Attorney General
U.S. Department of Justice
950 Pennsylvania Ave, NW
Washington DC 20530-0001

0 MO

—$—$$—$$$__—§_ 94009145. 9956 1656 1349 4

D.Is delivery address different from item 17 =) Yes
If YES, enter delivery address below: ONe

 

 

2. Article Number (Transfer from service label)
94447118 9956 1656 1341 96

 

3. Service Type

Certified Mai

 

PS Form 3811 Facsimile, July 2015 (SDC 3930)

 

Domestic Return Receipt
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 24 of 25

USPS Tracking’ FAQs >

Track Another Package +

Tracking Number: 9414711899561656134196 Remove X

Your item was delivered at 4:53 am on March 23, 2020 in WASHINGTON, DC 20530.

Y Delivered

March 23, 2020 at 4:53 am
Delivered
WASHINGTON, DC 20530

Get Updates v

 

Text & Email Updates Vv

 

Tracking History “~

March 23, 2020, 4:53 am

Delivered

WASHINGTON, DC 20530

Your item was delivered at 4:53 am on March 23, 2020 in WASHINGTON, DC 20530.

March 21, 2020, 11:01 am
Available for Pickup
WASHINGTON, DC 20530

March 21, 2020, 7:13 am
Arrived at Unit
WASHINGTON, DC 20018
Case 2:20-cv-00128-BLW Document 9-1 Filed 04/17/20 Page 25 of 25

March 20, 2020
In Transit to Next Facility

March 18, 2020, 2:04 pm
Departed USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 14, 2020, 3:01 pm
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

March 13, 2020, 12:02 am
Departed USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 11:21 pm
Arrived at USPS Origin Facility
PORTLAND, OR 97215

March 12, 2020, 10:06 pm
Accepted at USPS Origin Facility
PORTLAND, OR 97211

March 12, 2020, 6:27 pm
Shipping Label Created, USPS Awaiting Item
PORTLAND, OR 97211

 

Product Information

 

See Less A

Can’t find what you’re looking for?
